DETAILED ACTION

Currently pending claims are 1 – 14.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (U.S. Patent 2017/0093904). 


As pe claim 1 and 8, Ng teaches a system configured for monitoring and correcting cyber security practices on a computing environment having computing assets, the system comprising: 
one or more hardware processors configured by machine-readable instructions to (Ng: Figure 1): 
(a) receive a cyber security policy defining changes to be applied to computing assets (Ng: Figure 13 / E-1305 & E-1310 and Para [0236] / [0212]: assessing a cyber security risk and specifying changes (and re-assessing the changes) to the security policy critreia being applied to computing assests), the cyber security policy further defining procedures to be taken by an organization for effecting the changes (Ng: see above & Para [0088] Line 1 – 3, Para [0236] Line 6 – 13, Para [0075] Line 6 – 9, Para [0104] Line 11 – 13, Para [0065] Line 3 – 5 and Para [0039] / [0070]: (a) assessing and analyzing the security policy to reduce the cyber security risk associated with an an organization / company, wherein (b) the cyber security policy defining (and suggesting) procedures to be taken by the organization / company to reduce the cyber risks by, for example, (c)  installing higher performing hardware or dedicating additional cloud resource to the computer network and (d) determining whether the proposed change is sufficient to warrant the proposed change by the security policy itself and re-evaluating / re-assessing the efficacy of the proposed change(s) based on a threshold of diversity delta), the cyber security policy further defining timing at which the procedures should be implemented (Ng: see above & Para [0065] Last sentence and Para [0075] Line 6 – 9 & Para [0104] Line 11 – 13: defining the crucial trend of a plurality of timing steps (i.e. defining the timing w.r.t. the updated procedure(s)) so as to re-evaluate / re-assess the efficacy of the proposed change(s) based on an improved threshold (i.e. w.r.t. diversity delta)); 
(b) determine a set of risk management parameters which indicate a state of the computing environment (Ng: Figure 13 & Para [0003] Line 1 – 10: e.g. assessing cyber risks on a security failure in the computer network) at a time of collection of the risk management parameters, wherein the set of risk management parameters is determined based on at least one of the procedures (Ng: Para [0075] Line 6 – 9, Para [0104] Line 11 – 13 and Para [0236]: based upon the security policy to track aggregated cyber risks and associated diversity scores, over a time period, w.r.t the malware infection based on the risk management parameters such as reducing the cyber risk by improving network resource (availability) (Para [0236])); 
(c) collect successive sets of values of the risk management parameters at predetermined times (Ng: see above & Para [0212] Line 7 – 14, Para [0065] Last sentence and Para [0075] Line 6 – 9 and Para [0104] Line 11 – 13: the risk management parameters such as lost VPN connections, security of the connection and other metrics that can be collected at predetermined times including at different times of the day (w.r.t. a trend over many time steps (Para [0065] Last sentence & Para [0104] Line 11 – 13) of (e.g.) varying session time frames (Para [0212] Line 7 – 14)); 
(d) determine, based on at least two of the sets of values of the risk management parameters, that at least one of the procedures has not resulted in the corresponding changes being applied to the computing assets based on the timing at which the procedures should be implemented defined by the cyber security policy (Ng: see above & Para [0065] Last sentence, Para [0104] Line 11 – 13, Para [0212] and Para [0236]: the values of the risk management parameters includes, for example, (i) diversity score, along with (ii) the security of the connection, (iii) lost connections, (iv) increased network resource availability (to reduce the cyber risks) and etc.); and 
(e) in response to (d), adjust at least one of the procedures of the security policy to create an adjusted security policy and apply the adjusted security policy to the computing environment (Ng: see above).  

As per claim 2 and 9, Ng teaches wherein (e) indicates that at least one of the changes has not been effected on an intended computing asset at an intended time (Ng: see above & Figure 13 / E-1320 – E-1330, Para [0088] Line 1 – 3, Para [0075] Last sentence and Para [0104] Line 11 – 13: as a result of at least one of the policy changes has not been effected (as recited) on an intended computing asset at an intended time (see above), automatically re-assessing the cyber risks and adjusting the change to the security policy accordingly (Figure 13 / E-1320 – E-1330)).  

As per claim 3 and 10, Ng teaches wherein (e) indicates changes occurred to at least one computing asset that do not correspond to a change specified by the cyber security policy (Ng: see above & Para [0065] Line 1 – 5 and Para [0104] Line 11 – 13: determining whether the proposed change is sufficient to warrant the proposed change by the security policy itself and re-evaluating / re-assessing the efficacy of the proposed change(s) based on a threshold of diversity delta).  

As per claim 4 – 5 and 11 – 12, Ng teaches wherein (e) comprises adjusting at least one of the procedures of the security policy based on a prioritization of the computing assets (Ng: see above 7 Para [0104] Line 14 – 17: prioritizing the changes(s)).  

As per claim 6 and 13, Ng teaches wherein an elapsed time between successive collections of sets of values of the risk management parameters varies (Ng: see above & Para [0075] Last sentence, Para [0065] Last sentence and Para [0104] Line 11 – 13: using adjustable (not fixed) time period associated with the time steps for trending information to determine the efficacy of the proposed change(s)).  

As per claim(s) 7 and 14, the claims contain(s) similar limitations to claim(s) 1 – 6 and thus is/are rejected with the same rationale.   




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2252 – 2020
---------------------------------------------------